C O U R T       O F    A P P E A L S

                                                                      A T         K N O X V I L L E
                                                                                                   O F       T E N N E S S E E
                                                                                                                                     FILED
                                                                                                                                           April 30, 1998

                                                                                                                                    Cecil Crowson, Jr.
                                                                                                                                     Appellate C ourt Clerk

C .   M .     R E A G A N                                                                )         H A M I L T O N C O U N T Y
                                                                                         )         0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 8 1
P. l a i n t i f f - A p p e l l e e                                          )
                                                                                         )
                                                                                         )
            v .                                                                          )         H O N . R . V A N N               O W E N S ,
                                                                                         )         C H A N C E L L O R
                                                                                         )
T R O Y M A L O N E , S A N D R A                     M A L O N E                        )
a n d D A N C O N N E L L Y                                                              )
                                                                                         )         A F F I R M E D I N             P A R T ; V A C A T E D
            D e f e n d a n t s - A p p e l l a n t s                                    )         I N P A R T a n d               R E M A N D E D




M A R V I N       B E R K E       O F     C H A T T A N O O G A             F O R        A P P E L L A N T             D A N     C O N N E L L Y

S C O T T     N .     B R O W N ,         J R . ,       O F     C H A T T A N O O G A                  F O R     A P P E L L E E




                                                                  O    P      I      N       I     O     N




                                                                                                                                   G o d d a r d ,         P . J .




                          D e f e n d a n t           D a n     C o n n e l l y              a p p e a l s         a     j u d g m e n t       o f     t h e

C h a n c e r y       C o u r t         o f     H a m i l t o n        C o u n t y               w h i c h       f o u n d       t h a t     h e     h a d

g u a r a n t e e d         a n     i n d e b t e d n e s s            t h e         D e f e n d a n t s               T r o y     a n d     S a n d r a       M a l o n e

o w e d     C .     M .     R e a g a n ,           a n d     t h e r e u p o n              a w a r d e d         a     r e c o v e r y       a s     t o     t h e

p r i n c i p a l         a n d     i n t e r e s t           a c c r u i n g            t o       A u g u s t         3 1 ,     1 9 9 6 ,     i n     t h e     a m o u n t

o f   $ 1 2 8 , 7 6 2 . 9 0 .                 H e     a l s o     a w a r d e d ,                i n     a c c o r d a n c e         w i t h       t h e     s p e c i f i c
l a n g u a g e           o f       t h e       g u a r a n t y ,           2 5     p e r c e n t           f o r         c o l l e c t i o n             c o s t s         i n     t h e

a m o u n t         o f     $ 3 2 , 1 9 0 . 7 3 .



                            M r .         C o n n e l l y           r a i s e s       s e v e r a l           d e f e n s e s               a t t a c k i n g             t h e

g u a r a n t y           w h i c h           w e       f i n d     h a v e       b e e n       a p p r o p r i a t e l y                   a n d     c o r r e c t l y

d e c i d e d         b y       t h e         C h a n c e l l o r           i n     h i s       m e m o r a n d u m             o p i n i o n .



                            W e         c o n c l u d e           a s     t o     a l l     t h e       i s s u e s           r a i s e d           b y       M r .

C o n n e l l y ,           e x c e p t             t h e     o n e       q u e s t i o n i n g             t h e         a w a r d         f o r     c o l l e c t i o n

f e e s ,       b e       a f f i r m e d               u n d e r       R u l e     1 0 ( a )         o f     t h i s         C o u r t .



                            A s         t o     t h e       c o l l e c t i o n           f e e s ,         t h e         C h a n c e l l o r             r e l i e d           u p o n

t h e   c a s e           o f       W a l l e r ,           L a n s d e n ,         D o r t c h         &     D a v i s         v .         H a n e y ,           8 5 1     S . W . 2 d

1 3 1   ( T e n n . 1 9 9 2 ) ,                     w h i c h       h e l d       t h a t       a     n o t e         c o n t a i n i n g             a       c l a u s e

a u t h o r i z i n g               a     1 5       p e r c e n t         c o l l e c t i o n           f e e         t o     b e       v a l i d .               I n     s o

d o i n g ,         t h e       S u p r e m e             C o u r t       s a i d     ( a t         p a g e       1 3 3 ) :



            W   e     f i   n   d       o u r s     el v e s        i n     c o n s   o n   a   n c e w       i   t   h t h e         f     i   n d i n   g s         o f
            t   h e     t   r   i   a   l c o       ur t s t        a t   e d i n       i   t   s m e m       o   r   a   n
                                                                                                                        d u m         o     p   i n i o   n :         " T h e
            N   o t   e     s   t   a   t e s       'a l l c        o s   t s o f       c   o   l l e c t     i   o   n   ,
                                                                                                                          i n       c l     u   d i n g
            a   t t   o r   n   e   y   s f e       es o f          1 5   % i f       s u   i   t i s         b   r   o   u
                                                                                                                        g h t         o     n     t h i   s       n o t e ,
            s   h a   l l       b   e     a d d     ed t o          t h   e p r i     n c   i   p a l h       e   r   e   o
                                                                                                                        f . '               T   h a t
            c   o n   s t   i   t   u   t e s       an u n c        o n   d i t i o   n a   l     c o m m     i   t   m   e
                                                                                                                        n t         o   n       b e h a   l   f       o f
            t   h e     d   e   f   e   n d a n     t  t o p        a y     a n a     d d   i   t i o n a     l       1   5
                                                                                                                        % i         n       t   h e e     v   e   n   t
            s   u i   t     i   s       b r o u     gh t . .          .     .     T   h i   s     i s n       o   t       a
                                                                                                                          s t       a   n   d   a r d     c   l   a   u s e
            w   h i   c h       p   e   r m i t     s  a n a        w a   r d o f       r   e   a s o n a     b   l e a t t         o   r   n   e y s     f   e   e   s t o
            a     p   r e   v   a   i   l i n g      p a r t y      .       I t i     s     a   n e x p       l   i c i t ,         u   n   c   o n d i   t   i   o   n a l
            c   o m   m i   t   m   e   n t t       o p a y         a n     a d d i   t i   o   n a l 1       5   % i f s           u   i   t     i s
            b   r o   u g   h   t   .   "



                            T h e         S u p r e m e           C o u r t       o p i n i o n         i n       W a l l e r           d o e s       n o t           c i t e     a n y

a u t h o r i t y           f o r         i t s         s t a t e m e n t         a n d     a p p a r e n t l y               o v e r l o o k e d                 e a r l i e r




                                                                                            2
T e n n e s s e e           c a s e s           w h i c h           a r e       i n     c o n f l i c t .             F o r       e x a m p l e ,             i n     t h e     c a s e

o f     D o l e       v .       W a d e ,           5 1 0       S . W . 2 d           9 0 9     ( T e n n . 1 9 7 4 ) ,             t h e       S u p r e m e           C o u r t

d i s c u s s e s           a       n u m b e r           o f       c a s e s         h o l d i n g       c o n t r a r y           t o     e a c h           o t h e r       a s     t o

t h e     q u e s t i o n             p r e s e n t e d               i n       t h i s       a p p e a l .           A f t e r       d o i n g           s o ,       t h e

S u p r e m e         C o u r t           r e l i e d           u p o n         H o l s t o n         N a t i o n a l           B a n k     v .         W o o d ,       1 2 5

T e n n .     6 ,       1 4 0         S . W .           3 1     ( 1 9 1 1 ) ,           w h i c h       h o l d s         c o n t r a r y           t o       W a l l e r ,         t h e

c a s e     r e l i e d             u p o n         b y       t h e       C h a n c e l l o r .               I n     t h e       c o u r s e           o f     t h e       o p i n i o n

w h i c h     s p e c i f i c a l l y                     o v e r r u l e s             c a s e s       t o     t h e       c o n t r a r y ,             t h e       S u p r e m e

C o u r t     s t a t e d             t h e         f o l l o w i n g               ( 5 1 0     S . W . 2 d         a t     p a g e       9 1 0 ) :



                     T h e c a s e o f H o l s t o n N a t i o n a l B a n k v . W o o d , 1 2 5
            T e n n . 6 , 1 4 0 S . W . 3 1 ( 1 9 1 1 ) , i n v o l v e d a n o t e c o n t a i n i n g
            t h e f o l l o w i n g p r o v i s i o n :

              I   f     t h i       s n o       t e       i   s p     l   a   c e   d i n t h e           h   a n   d s o f a n             a   t   t   o r n e y a t
              l   a   w f o         r c o       l l e     c   t i o   n   ,     w   e a g r e e t         o     p   a y 1 0 p e           r     c   e   n t .
              a   t   t o r n       e y ' s       f e     e   s ,     a   n   d     a l l e x p e n       s   e s     i n c u r r e       d     i   n     i t s
              c   o   l l e c       t i o n     , a       n   d t     h   a   t     i f i t i s           s   u e   d o n s a i           d     a   t   t o r n e y ' s
              f   e   e s a         n d e       x p e     n   s e s       s   h a   l l b e t a x         e   d     u p i n j u           d g   m   e   n t .

                          U p o n t h e i s s u e o f                                 a t t o r n e y ' s           f e e s       u n d e r         t h e       t e r m s
            o f       t h i s n o t e t h e C o u r t                                 s a i d :

              W   h   i l e         a     s   t i   p u l     a t   i o n i n           a n     o t   e f o     r     a t   t   o r n e y   '   s f       e e s       i s
              v   a   l i d         a n   d     w   i l l       b   e e n f o         r c e d     b   y t h     i s     c   o   u r t ,     t   h e       c o u     r t
              i   s     n o     t     b   o   u n   d   b     y     a p r o v         i s i o   n     t o t     h e     e   f   f e c t     t   h a t       a n     y
              p   a   r t i     c   u l   a   r     a m o     u n   t s h a l         l b e       a   l l o w   e d     f   o   r s u c     h     f e     e s ,
              a   n   d ,       n   o     m   a t   t e r       w   h a t s t         i p u l   a t   i o n     a s     t   o     t h e     a   m o u     n t       i s
              m   a   d e       i   n     t   h e     f a     c e     o f t h         e n o     t e   , i t       w   i l   l     n o t     b   e e       n f o     r c e d
              u   n   l e s     s     i   t     a   p p e     a r   s r e a s         o n a b   l e     t o     t h   e     C   o u r t .       1 2 5       T e     n n .
              a   t     1 6     ,     1   4   0     S . W     .     a t 3 4 .



                            O u r         r e a d i n g             o f       t h e     c a s e s       a b o v e         m e n t i o n e d             p e r s u a d e         u s

t h a t     t h e       b e t t e r             r u l e         i s       f o u n d       i n       D o l e     a n d       W o o d       a n d         w e     c h o o s e         t o

f o l l o w       t h e i r           d i c t a t e s               r a t h e r         t h a n       t h o s e       o f       W a l l e r .




                                                                                                3
                        W e     a l s o       n o t e ,     i n       s u p p o r t       o f     o u r     d e t e r m i n a t i o n ,         t h a t

c o u n s e l     f o r       M r .     C o n n e l l y         i n     o r a l       a r g u m e n t       c o n c e d e d       t h a t     n o t     e v e r y

u n c o n d i t i o n a l         c o m m i t m e n t           t o     p a y     a     s p e c i f i c       p e r c e n t - - s u c h         a s     5 0 ,

7 5     o r   1 0 0 - - c o u l d         b e     s u s t a i n e d .



                        A c c o r d i n g l y ,           w e     b e l i e v e         i t     a p p r o p r i a t e       i n     t h e     i n t e r e s t

o f     j u s t i c e     t o     b o t h       p a r t i e s         t h a t     t h i s       c a s e     b e     r e m a n d e d     t o     t h e

C h a n c e r y     C o u r t         f o r     H a m i l t o n         C o u n t y       f o r     a     h e a r i n g     a n d

d e t e r m i n a t i o n         o f     a     r e a s o n a b l e         a t t o r n e y         f e e     f o r     M r .     R e a g a n ' s

c o u n s e l .



                        T h e     j u d g m e n t         o f     t h e     T r i a l         C o u r t     i s     a f f i r m e d     i n     p a r t ,

v a c a t e d     i n     p a r t       a n d     t h e     c a u s e       r e m a n d e d         f o r     f u r t h e r       p r o c e e d i n g s

n o t     i n c o n s i s t e n t         w i t h     t h i s         o p i n i o n .           C o s t s     o f     a p p e a l     a r e     a d j u d g e d

o n e - h a l f     a g a i n s t         M r .     C o n n e l l y         a n d       h i s     s u r e t y       a n d   o n e - h a l f       a g a i n s t

M r .     R e a g a n .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :


( S e p a r a t e O p i n i o n C o n c u r r i n g
i n P a r t a n d D i s s e n t i n g i n P a r t )
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                                  4
5
                    COURT OF APPEALS OF TENNESSEE

                                                    FILED
C. M. REAGAN,                   )     HAMILTON COUNTY April 30, 1998
                                                      CHANCERY COURT
                                )     C/A NO. 03A01-9707-CH-00281
          Plaintiff-Appellee,   )                   Cecil Crowson, Jr.
                                )                   Appellate C ourt Clerk
                                )
                                )
                                )     HONORABLE R. VANN OWENS,
v.                              )     CHANCELLOR
                                )
                                )
                                )
TROY MALONE, SANDRA MALONE,     )
and DAN CONNELLY,               )
                                )     SEPARATE OPINION CONCURRING IN
          Defendants-Appellants.)     PART AND DISSENTING IN PART




                                                               Susano, J.


          I concur in all of the majority opinion except that

portion dealing with the issue of “collection fees.”         On that

issue, I dissent.



          The combined promissory note and guaranty agreement

before us includes the following provision:



          In the event that default is made in the
          payment of this note at maturity and it is
          placed in the hands of an attorney for
          collection, that suit is brought on the note,
          or that the note is collected through
          bankruptcy or probate proceedings, the
          undersigned agrees that an additional amount
          of Twenty-five percent (25%) of the principal
          and interest then due hereon shall accrue as
          collection fees.



The majority construes this provision as if it provides for a

reasonable attorney’s fee not to exceed 25%.      The majority relies


                                  6
upon its understanding of Supreme Court decisions that pre-date

Waller, Lansden, Dortch & Davis v. Haney, 851 S.W.2d 131 (Tenn.

1992) -- the case upon which the trial court relied in awarding

the plaintiff a 25% collection fee in this case.



          I feel bound by the Waller case.      The decisions upon

which the majority relies address the issue of “attorney’s fees”;

both the instant case and the Waller case deal with a somewhat

broader concept, i.e., collection fees.      The provision in the

instant case states that if -- as was the case here -- suit is

brought by an attorney, the makers and guarantor agree to pay 25%

of the unpaid principal and accrued interest.      This obligation is

stated in clear, absolute, and unconditional terms.      As I

understand Waller, a collection fees provision such as the one at

issue in this case “is an explicit unconditional commitment to

pay” a specified percentage “if suit is brought.”      Id. at 134.

Since “[t]he Court of Appeals has no authority to overrule or

modify Supreme Court[] opinions,” see Bloodworth v. Stuart, 428
S.W.2d 786, 789 (Tenn. 1968), and since I find the majority

opinion to be at odds with what I perceive to be the controlling

holding in Waller, the most recent Supreme Court case on the

subject, I am constrained to dissent from my brethren’s ruling

with respect to collection fees.



          I hasten to express one caveat to my dissent.         I can

conceive of a note provision with a collection fee stated in a

percentage that was so high under the circumstances as to warrant

a finding of unconscionability.       Such a finding in an appropriate



                                  7
case would not, in my judgment, run afoul of Waller; however, I

do not find the 25% fee in the instant case to be unconscionable.



          I would affirm the trial court in toto.



                                   __________________________
                                   Charles D. Susano, Jr., J.




                               8